DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 14 Feb. 2022 (“Response”).  
Claims 1–6, 8–12, 14–18, 20–21, and 23–24 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph numbering of substitute specification filed 04 May 2021 is not in ascending numerical order. Appropriate correction is requested.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
A., states (in-part):
“Essential material” is defined in 37 CFR 1.57(d) as that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). In any application that is to issue as a U.S. patent, essential material may only be incorporated by reference to a U.S. patent or patent application publication.
(Emphasis added).
Furthermore, MPEP § 608.01(p), subsection I.A.2., states (in-part):
37 CFR 1.57(g) addresses corrections of incorporation by reference by inserting the material previously incorporated by reference. A noncompliant incorporation by reference statement may be corrected by an amendment. 37 CFR 1.57(g). However, the amendment must not include new matter. Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter. An incorporation by reference of essential material to an unpublished U.S. patent application, a foreign application or patent, or to a publication is improper under 37 CFR 1.57(d). The improper incorporation by reference is not effective to incorporate the material unless corrected by the applicant (37 CFR 1.57(h)). Any underlying objection or rejection (e.g., under 35 U.S.C. 112) should be made by the examiner until applicant corrects the improper incorporation by reference by submitting an amendment to amend the specification or drawings to include the material incorporated by reference. A statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter is also required. 37 CFR 1.57(g). See also In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973). Improper incorporation by reference statements and late corrections thereof require expenditure of unnecessary examination resources and slow the prosecution process. Applicants know (or should know) whether they want material incorporated by reference, and must timely correct any incorporation by reference errors. Correction must be done within the time period set forth in 37 CFR 1.57(h).
(Emphasis added).
A.2.). Therefore, because Application No. 62/362,804 improperly relies on an incorporation by reference for essential subject matter, Application No. 62/362,804 does not provide adequate written description support for the above noted claim limitation.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–6, 8–12, 14–18, 20–21, and 23–24 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, among other things, “PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the [key], the paired mismatch data being paired based on sorted mismatch data.” 
This expansive claim language is not limited to a specific embodiment (or a particular manner) of the circuit “us[ing] paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the [key],” but rather broadly covers at least multiple ways (and may actually cover every conceivable way) of a PUF circuit “us[ing] paired values that are generated from paired mismatch data having one or more bi-modal distributions,” as long as the “us[ing] …” is for the intended result of “to generate the [key].”
Upon review of Applicant’s specification, and as best understood by the Examiner, it appears Applicant describes an embodiment for the claimed “PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the [key].” See, e.g., Substitute Specification filed 04 May 2021, para. [0038] (“The inventors 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. § 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). See also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”). 
“The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed.” MPEP § 2161.01(I) (¶4).
Because the specification describes only a limited embodiment for performing the “PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the [key]” (i.e., processing the values through a mathematical operation such as subtraction or multiplication), and because there is no evidence that the specification contemplates other ways and/or all conceivable ways, as in the claims(s), for a PUF circuit to use paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the key, the Examiner concludes that a person skilled in the art would not understand Applicant to have invented, and been in possession of, the invention as broadly claimed. Therefore, in accordance with at LizardTech and MPEP § 2161.01(I), the 
Dependent claims 2–6, 8–9, 21, and 23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 10–12, 14–18, 20, and 24 contain language similar to claims 1–6, 8–9, 21, and 23 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–12, 14–18, 20, and 24 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Krutzik, in view of Klum and Parvarandeh
Claims 1–6, 8, 10, 14, 16, 18, 21, and 23–24 are rejected under 35 U.S.C. § 103 as being unpatentable over Krutzik et al. (US 2013/0141137 A1) (“Krutzik”), in view of Klum et al. (US 2012/0047374 A1) (“Klum”) and Parvarandeh et al. (US 9,485,094 B1) (“Parvarandeh”).
As per claim 1, Krutzik teaches a secure system for protecting sensitive data without using a backup energy source, the secure system comprising:
a crypto-engine that uses one of a secret key or a private key to process sensitive data ([0013] [0036]); 

a volatile memory coupled to the PUF circuit, the volatile memory stores the secret key ([0040] [0066]–[0067]),
wherein the PUF circuit, in response to power to the PUF circuit being restored, regenerates the secret or private key ([0067]).
Krutzik does not expressly disclose wherein the secure system, in response to a first security breach being detected, is de-energized to destroy the secret key.
Klum teaches a volatile memory that stores a secret key ([0014]), and wherein a secure system, in response to a first security breach being detected, is de-energized to destroy the secret key ([0014] [0025], fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Krutzik to de-energize the system upon tampering to destroy the key. One would have been motivated to do so because “the key … cannot be accessed while unpowered” (Krutzik [0067]).
Furthermore, Krutzik does not expressly disclose that the PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the secret or private key.
However, in a related endeavor, Parvarandeh teaches a PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the secret or private key, the paired mismatch data being paired based on sorted mismatch data (at least 2:23–34; claim 1; figs. 4–8).

As per claim 2, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, further comprising one or more sensors configured to detect at least one of a tampering attempt and a physical attack on the secure device (Krutzik [0076] [0080]; Klum, at least [0014] [0018]–[0020]).
As per claim 3, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, further comprising a shield that protects data that is being transferred in an unencrypted format (Krutzik [0028] [0076]; Klum, at least [0021]).
As per claim 4, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 3, wherein the shield is an active mesh (Krutzik [0076]).
As per claim 5, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, wherein the secure device is a financial payment terminal (Krutzik, fig. 1).
As per claim 6, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, further comprising a non-volatile memory device that stores a second key (Krutzik [0013]).
As per claim 8, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, wherein the PUF circuit generates a response that is random (Krutzik [0006]).
As per claim 21, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, wherein the paired values are paired recursively to generate the one or more bi-modal distributions (Parvarandeh, at least fig. 6 and description thereof; note: the “wherein” clause does not appear to limit the structure of the PUF circuit).

Claims 10, 14, 16, 18, and 24 contain language similar to claims 1–6, 8, 21, and 23 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10, 14, 16, 18, and 24 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Krutzik, Klum, and Parvarandeh, in view of Pham
Claims 9, 15, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Krutzik, Klum, and Parvarandeh, in view of Pham et al. (US 7,880,248 B1) (“Pham”).
As per claim 9, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, but do not expressly disclose a heat source that, in response to detecting a second security breach, destroys the PUF circuit.
Pham teaches a heat source that, in response to detecting a security breach, destroys a circuit (4:57–66).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Krutzik/Klum/Parvarandeh to include the heat source taught by Pham in order to secure the PUF in event of tampering. 
Claims 15, 17, and 20 contain language similar to claim 9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 15, 17, and 20 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Krutzik, Klum, and Parvarandeh in view of Goel
Claims 11–12 are rejected under 35 U.S.C. § 103 as being unpatentable over Krutzik, Klum, and Parvarandeh, in view of Goel et al. (US 2017/0126414 A1) (“Goel”).
As per claim 11, Krutzik, Klum, and Parvarandeh teach the method according to claim 10, but do not expressly disclose using the secret or private key to generate a second secret or private key.
Goel teaches using a secret or private key (generated via a PUF) to generate a second secret or private key ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Krutzik/Klum/Parvarandeh as taught by Goel in order to provide for authentication of an IC chip that uses a PUF without requiring the verifier to have access to a key database (Goel [0004])
As per claim 12, Krutzik, Klum, Parvarandeh, and Goel further teach the method according to claim 11, further comprising storing the secret or private key in a volatile memory device and the second secret or private key in a non-volatile memory device (Goel [0004]; see also Krutzik/Klum as cited above).
Response to Arguments
Priority
Applicant argues “Applicant filed a substitute specification to correct for any erroneous incorporation by reference and included all relevant content of Appl. No. 62/240,991 directly into the present application. Therefore, Applicant’s priority claim is proper.” Response 5.
This argument is not persuasive. The substitute specification filed in this application does not (and cannot) correct the erroneous incorporation by reference in the priority document, i.e., in the instant application, the priority document continues to contain an improper incorporation by reference that results in a lack of written description support. Accordingly, the denial of priority is maintained.
35 U.S.C. § 112(a)
Applicant argues “Office Action cites to the ‘enablement’ rule but then argues lack of ‘possession.’” Response 6.
This argument is not persuasive because the Office action does not, in fact, cite any “enablement rule,” as alleged.
Applicant argues
… using paired values to generate a secret or private key cannot be reasonably interpreted as an “intended result.” A person of skill in the art would understand “to generate (something)” a constituting a non-optional functional limitation. The person of skill in the art would further understand that the recited function is tied to a PUF device that performs the recited function, i.e., a specific structure. 
Therefore, the Examiner’s interpretation of “to generate (something)” as “intended use,” is unreasonable and cannot serve a basis for a rejection under 35 U.S.C. §112(a).
Response 7.
The Examiner respectfully disagrees. The phrase “to generate …” in the independent claims is an expression of purpose and/or result. For example, claim 10 recites a step of “using” and the result or purpose of such action is recited as “to generate a [key].” It is reasonable to construe claim 10 (and the other independent claims) in this manner based on understood meaning of a prepositional phrase and understood rules of English grammar. It is also known that claims must be read within the precepts of English grammar. Furthermore, the Examiner provided Applicant four Board decisions where the Board interpreted similar language in a similar manner, which evidences the reasonableness taken by the Examiner in this application. 
Regarding Applicant’s remaining arguments (Response 8–9), the arguments have been fully considered and are not found persuasive. It is clear from paragraph [0038] of Applicant’s substitute specification (filed 04 May 2021) that Applicant only contemplated processing the paired values as a mathematical operation (e.g., subtraction or multiplication) as how to achieve the claimed “using … paired values … to generate a [key]” (claim 10). However, the claims attempt to capture scope beyond that which the inventor contemplated by including, within the scope of the claims, other processing beyond using a mathematical operation to process the paired values. The act, in e.g. claim 10, of “using … paired values” is unbound (e.g., not limited to processing through a mathematical operation), but instead is broadly limited by a result, i.e., “to generate a [key],” however, the evidence of record does not allow a person skilled in the art to understand Applicant to have invented, and been in possession of, the invention as broadly claimed.
Prior Art
Applicant argues “neither figure 8 in Parvarandeh nor the description thereof disclose anything even remotely related to sorting, especially, sorting paired mismatch data—whether by
‘magnitude and polarity,’ as claimed in claim 23, or otherwise.” Response 10.
The Examiner respectfully disagrees. As an initial matter, the circuit in Parvarandeh performs “using” “paired values” in the same manner as disclosed by Applicant, e.g., Parvarandeh teaches “subtracting paired mismatch values via a dedicated selection circuit … allow for the generation of stable PUF key bits” (c. 2, ll. 23–33). 
sorted mismatch data” (emphasis added), but does not actually require a step of “sorting paired mismatch data,” as alleged by Applicant. Furthermore, such sorting does not affect the “using” action, which can be merely performing subtraction.
In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., sorting paired mismatch data) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, even if one were to give weight to the language “the paired mismatch data being paired based on sorted mismatch data,” Parvarandeh teaches this additional language as well. For example, in figure 4, Parvarandeh teaches mismatch data generated in a normal distribution. To pair the mismatch data, the normal curve is broken in to regions, e.g., 406 and 408. Then the mismatch data is sorted into bins as shown in figure 5 by including particular regions into each bin, e.g., 406 and 408 are included in Bin #1. For example, Bin #1 includes positive values from region 408 on the “Right Side” and negative values from region 406 on the “Left Side.” Then a value from the left side of the bin is paired with a value on the right side. 
Regarding claim 23, the sorting in Parvarandeh is by polarity (i.e., fig. 5 shows positive values on right side and negative values on left side) and by magnitude (e.g., fig. 5 shows each Bin corresponds to regions having the same area under the curve, i.e., region 406 and 408 have the same number of values, i.e., the same magnitude, or, e.g., each Bin corresponds to a range of values on left and right side, i.e., sorted by magnitude).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685